Citation Nr: 0409735	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-15 454	)	DATE
	)/
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
adhesive capsulitis of the left shoulder.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from October 1942 to June 1943.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In March 2004, the 
appellant's motion to advance his case on the Board's docket was 
granted.

In various submissions, the appellant has alluded to being unable 
to maintain employment due to the service-connected disorder at 
issue.  The matter of a total disability rating based upon 
individual unemployability is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability rating 
with evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  


FINDING OF FACT

The appellant's left shoulder disorder is characterized by marked 
limitation of motion, without evidence of ankylosis or impairment 
of the humerus.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating 
higher than 30 percent for a left shoulder disorder are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate the 
claims; and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The VCAA 
further provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, the 
VCAA specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance provided by 
VA shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claims, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was provided 
with a Statement of the Case in June 2000 setting forth the 
general law pertaining to the rating of disorders, and how his 
left shoulder disability had been evaluated under the applicable 
law.  The general advisement was reiterated in the Supplemental 
Statement of the Case dated in May 2003.   

In specific compliance with the ruling in Quartuccio, the 
appellant was advised of the evidence which would substantiate his 
claim, and the responsibility for obtaining it, by letters dated 
in November 2002 and August 2003.  38 U.S.C.A § 5103(b).  VA has 
also made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A.  In 
particular, VA obtained VA medical treatment records, which show 
continuing care for the disorder in question.  VA has also 
conducted necessary medical inquiry in an effort to substantiate 
the claims.  38 U.S.C.A.§ 5103A.  The appellant was afforded VA 
medical examinations in March 1999, March 2000 and November 2002.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board is aware of the recent United States Court of Appeals 
for Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that case, it was 
essentially held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  However, preadjudication notice was not provided in 
this case.  The Court decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available given 
these facts.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at every 
stage of this case.  Given the extensive development undertaken by 
the RO and the fact that the appellant has pointed to no other 
evidence which has not been obtained, the Board finds that the 
record is ready for appellate review.  

The Merits of the Claim

The appellant seeks an initial evaluation in excess of 30 percent 
for adhesive capsulitis of the left shoulder.  Disability ratings 
are intended to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

In considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2003).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, because 
the appellant's disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The record reflects that service connection was granted for a left 
shoulder condition by rating decision dated in July 1999.  
Although the disorder was assessed as 20 percent disabling, the 
appellant filed a notice of disagreement as to the assigned 
disability rating, and by rating decision dated in May 2003, a 30 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The appellant's left shoulder is his minor, or non-dominant 
extremity.  38 C.F.R. 
§ 4.69 (2003).  Evaluated as 30 percent disabling, the disability 
is rated on the basis of limitation of motion of the arm, and the 
maximum schedular rating is in effect.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

In order for a 40 percent or higher rating to be assigned, the 
symptomatology would have to approximate findings consistent with 
unfavorable ankylosis of the scapulohumeral articulation, with 
abduction limited to 25 degrees from the side; or impairment of 
the humerus involving fibrous or nonunion of the effected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2003).  The 
evidence plainly does not show that the appellant's disorder is 
characterized by any diagnoses or symptoms which would warrant the 
assignment of a higher disability rating under Diagnostic Codes 
5200 and 5202.  

Subsequent to receipt of the appellant's claim in June 1998, he 
underwent a VA physical examination in March 1999.  Upon clinical 
evaluation, his left shoulder external rotation was to 45 degrees, 
and both elevation and forward flexion were to 90 degrees.  The 
examiner commented that the appellant experienced pain at the 
terminus points of each of the movements.  His deltoid strength 
was noted to be "fair plus."  His bicep strength was "good minus."  
His triceps and grip strength were assessed as fair.  

The examiner noted that a March 1998 radiographic examination 
detected normal range of movement, with both internal and external 
rotation possible at the glenohumeral joint.  However, there was 
noted to be a "high-riding" humeral head, with flattening of the 
undersurface of the acromial process.  The examiner commented that 
this was indicative of a likely chronic rotator cuff strain.  
There was also noted minimal degenerative changes of the 
glenohumeral joint.  

The examiner also reported that magnetic resonance imaging testing 
was conducted in April 1998, and revealed changes in the left 
acromioclavicular joint.  The diagnoses included a "high-riding" 
humeral head consistent with chronic rotator cuff tear as well as 
findings consistent with an old fracture dislocation of the left 
shoulder.  However, ankylosis of the scapulohumeral joint or 
impairment of the humerus was not noted.  

The appellant underwent a further VA physical examination in March 
2000.  The appellant reported that he had pain and decreased range 
of motion of the left shoulder, including an inability to raise 
his arm over his head and difficulty abducting his left arm.  The 
appellant described the pain as intermittent and sharp, especially 
in the morning hours.  

The examiner noted the appellant had about 60 degrees of forward 
flexion and  extension to 10 degrees.  The appellant complained of 
pain on both movements.  The appellant also was noted to have 
external rotation to about 40 degrees and internal rotation to 55 
degrees, with pain on compression of the acromioclavicular joint.  
External rotation strength was to 3+/5 bilaterally.  Neurological 
impingement was also noted.  As to his left shoulder, the 
diagnosis was rotator cuff arthropathy and degenerative joint 
disease of the acromioclavicular joint.  Again, however, ankylosis 
of the scapulohumeral joint or impairment of the humerus was not 
noted.  

A further VA examination was conducted in November 2002.  The 
appellant complained of constant left shoulder pain which varied 
in intensity depending on his activity.  However, he stated that 
the pain was from "9 to 10" on a one to 10 scale.  The appellant 
added that he was unable to lift his left his left shoulder, and 
that he had difficulty in abduction, and that he had constant 
numbness.  He added that the left shoulder disorder was preventing 
him from returning to employment.  

The examiner noted that the appellant had significant difficulty 
unbuttoning and removing his shirt.  The examiner also reported 
the presence of significant atrophy and tenderness over the left 
deltoid region and decreased sensation of the lateral portion of 
the left deltoid and ventral surface of the left arm.  The 
examiner also noted marked decreased range of motion.  The 
appellant's left shoulder forward flexion was to 45 degrees with 
pain; abduction was to 30 degrees with pain and external rotation 
was to 40 degrees with pain and facial grimacing.  The appellant 
was able to internally rotate his left shoulder to barely touch 
his left hip.  Motor strength testing of the left shoulder was to 
3+ with complaints of pain.

The diagnosis was chronic, severe left shoulder pain; adhesive 
capsulitis of the left shoulder; rotator cuff arthropathy with a 
chronic supraspinatus tear, and degenerative joint disease of the 
left acromioclavicular joint.  Although the examiner commented 
that the appellant had a "frozen" left shoulder, ankylosis of the 
scapulohumeral joint or impairment of the humerus was not noted.  

The Board observes in this regard that in a May 2003 electronic 
mail inquiry, RO personnel obtained clarification from the VA 
medical examiner who conducted the November 2002 examination, who 
advised that a "frozen" left shoulder was an alternative term for 
adhesive capsulitis - a disorder characterized by the thickening 
and retraction of the shoulder capsule.  The examiner stated that 
this symptom resulted in the restriction of shoulder motion as 
reported on the examinations of record.    

Such clarification is critical, because a common parlance of the 
term "frozen shoulder" would suggest the possibility of anklyosis 
of the limb.  However, such is not the case as reported by the 
examiner.  The record otherwise indicates that the appellant's 
left shoulder disorder is now rated at the maximum schedular 
evaluation, and does not present any symptomatology which would 
warrant the assignment of any alternative diagnostic codes.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

In reaching this decision, the Board has considered pain on 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
appellant is in receipt of the maximum evaluation for the 
disorder. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Although the appellant's representative has argued that this 
matter should be referred to appropriate authorities for 
extraschedular consideration, the current schedular criteria are 
not inadequate for rating purposes.  While the appellant's 
disorder manifests in significantly diminished range of left 
shoulder motion, he retains some use of the shoulder and there is 
no evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 3.321 
(2003).  Accordingly, the RO's determination not to refer this 
case to the Chief Benefits Director or the Director, Compensation 
and Pension Service was appropriate.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for a left shoulder 
disability is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



